Citation Nr: 1446099	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-09 831	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Guam Veterans Affairs Office


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970 and from March 1971 to August 1989.  He also had additional service in the Army Reserve.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that determined that new and material evidence has not been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  The case was later transferred to the St. Paul, Minnesota RO and then to the Houston, Texas RO.  

A July 2011 statement of the case identifies an April 2011 RO decision in which the RO determined that new and material evidence had not been presented to reopen a claim of service connection for the cause of the Veteran's death, as the rating action on appeal.  However, the Board finds that a prior August 2006 decision (noted above) that, in pertinent part, determined that new and material evidence had not been received to reopen a claim for service connection for the cause of the Veteran's death, is not final.  Correspondence from January 2007 can reasonably be read as a notice of disagreement with the August 2006 decision.  Consequently, the August 2006 RO decision is not final and the appellant's appeal has been pending since that time.

In October 2011, the appellant apparently filed a claim for entitlement to VA death pension benefits.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The appellant's reopened claim for entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.
FINDINGS OF FACT

1.  The RO denied service connection for the cause of the Veteran's death in July 2003, and the appellant did not perfect an appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2003 RO decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO initially denied service connection for the cause of the Veteran's death in June 1996.  A May 2001 RO decision denied service connection for the cause of the Veteran's death on a de novo basis.  In July 2003, the RO again denied service connection for the cause of the Veteran's death on a de novo basis.  In August 2003, the appellant submitted a notice of disagreement as to the July 2003 RO decision and a statement of the case was issued in December 2003.  The appellant, however, did not submit a substantive appeal following the issuance of the statement of the case.  Therefore, an appeal of the July 2003 RO decision was not perfected and it is final.  38 C.F.R. § 20.200, 20.202, 20.302 (2013).  The Board notes that there was also no new and material evidence received within one year of the June 1996, May 2001, or July 2003 RO decisions, respectively.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  Therefore, it is not necessary to consider any of the evidence as if it was filed with those claims.  

The evidence considered at the time of the July 2003 RO decision included the Veteran's service personnel and treatment records; post-service private and VA treatment records; a report from Tripler Army Medical Center; a VA examination report; a December 2002 statement from L. A. Hill, M.D.; a May 2003 statement from a VA physician; the Veteran's death certificate; and the appellant's own statements.  The RO initially denied service connection for the cause of the Veteran's death in June 1996 on the basis that the evidence failed to show that the Veteran's death was related to his military service.  The RO noted that the Veteran's death was recorded as a massive stroke due to or as a consequence of a ruptured arteriovenous malformation.  The RO indicated that at the time of the Veteran's death, he was properly service-connected for a left calcaneal spur and a fractured right distal radius.  The RO stated that a review of the service treatment records was negative for any documentation of a disease process or injury which could be related to the Veteran's cause of death.  The RO reported that a development request to the appellant for the Veteran's final hospital records and/or an autopsy report had gone unanswered.  

In May 2001, the RO denied service connection for the cause of the Veteran's death on the basis that evidence failed to show that the Veteran's death was related to his military service.  The RO indicated that there was no objective medical evidence to suggest that the stroke that resulted in the Veteran's death was related to his military service.  The RO reported that during the Veteran's lifetime, service connection was established for a left calcaneal spur and for a fracture of the right distal radius.  The RO noted that post-service private employment health records and a worker's compensation report showed treatment for an acute blunt head trauma, but no evidence of a chronic disease process such as hypertension or other cardiovascular conditions.  The RO indicated that an August 1995 chest x-ray was normal and that a Queen's Hospital report noted a history of hypertension diagnosed in August 1995.  

In July 2003, the RO denied service connection for the cause of the Veteran's death on the basis that the evidence failed to show that his death was related to his military service.  The RO indicated that the Veteran's death was recorded as a massive stroke due to or as a consequence of a ruptured arteriovenous malformation.  The RO reported that treatment records from Queen's Hospital showed that the Veteran was hospitalized due to a subarachnoid hemorrhage probably secondary to rupture of an aneurysm, as well as hypertension either secondary to a subarachnoid hemorrhage or a component of essential hypertension.  The RO noted that the appellant claimed that the Veteran had either diabetes or hypertension due to military service.  The RO maintained that a medical review of the record was requested with a finding of diabetes mellitus prior to Veteran's death, but that diabetes did not contribute to his death because his death was due to a ruptured arteriovenous malformation in the brain.  

The evidence received since the July 2003 decision includes additional copies of previously submitted private treatment records; a medical treatise; a November 2003 statement from a VA physician (that was not of record at the time of the July 2003 RO decision, but was of record at the time of a December 2003 statement of the case); and the appellant's own statements.  

In a January 2007 statement, the appellant reported that diabetes mellitus was a presumptive disease for Veteran's who served in the Vietnam War.  She stated that the Veteran's glucose readings exceeded 200 mg on five readings and that based on the criteria published in a medical treatise (American Family Physician, published by the American Academy of Family Physicians, October 15, 1998, Diagnosis and Classification of Diabetes Mellitus: New Criteria), the Veteran would have been diagnosed as having diabetes mellitus.  The appellant asserted that the Veteran's diabetes mellitus contributed to his cause of death.  

The appellant also submitted a September 1995 report from the Queen's Medical Center, which was previously of record, that showed a glucose reading of 245 mg/dl at 6:20; a glucose reading of 230 mg/dl at 7:20; and a glucose reading of 227 mg/dl at 19:19pm.  The report further indicated that the Veteran had a glucose reading of 205 mg/dl at 4:10 on September 28, 1995, and a glucose reading of 231 mg/dl at 4:01 on September 29, 1995.  

The medical treatise (American Family Physician, published by the American Academy of Family Physicians, October 15, 1998, Diagnosis and Classification of Diabetes Mellitus: New Criteria) indicated that the oral glucose test previously recommended by the National Diabetes Data Group was replaced with a recommendation that the diagnosis of diabetes mellitus be based on two findings of plasma glucose levels of 126 mg/dl (7.0 mmol per L) or higher.  The medical treatise indicated that other options included two two-hour postprandial plasma glucose readings of 200 mg/dl (11.1 mmol per L) or higher after a glucose load of 75 g (essentially the criterion recommended by the World Health Organization) or two casual glucose readings of 200 mg/dl (11.1 mmol per L) or higher.  

In her January 2007 statement, the appellant specifically asserted that the Veteran had diabetes mellitus at the time of his death that contributed to his death from a massive stroke due to or as a consequence of a ruptured arteriovenous malformation.  The medical treatise submitted by the appellant (American Family Physician, published by the American Academy of Family Physicians, October 15, 1998, Diagnosis and Classification of Diabetes Mellitus: New Criteria), with the previously submitted September 1995 report from the Queen's Medical Center, raises a question as to whether the Veteran had diabetes mellitus at the time of his death.  The appellant's statement, as well as the medical treatise, will be considered credible for the purposes of determining whether new and material evidence has been received.  

Additionally, in Shade, the Court held that the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  24 Vet. App. at 117.  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence can reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purposes of deciding whether to reopen a claim, any evidence the appellant submits is presumed credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet.App. 510, 513 (1992)).  

The Board finds that the appellant's January 2007 statement with the medical treatise submitted by the appellant (American Family Physician, published by the American Academy of Family Physicians, October 15, 1998, Diagnosis and Classification of Diabetes Mellitus: New Criteria), and the attached previously submitted September 1995 report from the Queen's Medical Center, are evidence that is both new and material because the claim of service connection for the cause of the Veteran's death was previously denied, at least in part, on the basis that the evidence did not show that the Veteran's death was related to service or that a service-connected disability contributed to his death.  Therefore, the Board finds that the evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted since the July 2003 RO decision is new and material, and thus the claim of service connection for the cause of the Veteran's death is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will be addressed further in the remand section.


ORDER

New and material evidence to reopen the claim for entitlement to service connection for the cause of the Veteran's death has been received; to this limited extent, the appeal is granted.  


REMAND

The Veteran died in October 1995.  The death certificate lists the immediate cause of death as a massive stroke due to or as a consequence of a ruptured arteriovenous malformation.  At the time of the Veteran's death, he was service connected for a left calcaneal spur and for a fracture of the right distal radius.  

The appellant contends that the disorders that caused the Veteran's death were incurred in service, to include as due to Agent Orange.  She specifically asserts that the Veteran suffered from diabetes mellitus and ischemic heart disease as a result of Agent Orange exposure in Vietnam, and that those conditions contributed to his death from a massive stroke and a ruptured arteriovenous malformation.  

The Veteran's service personnel records indicate that he received decorations indicative of service in Vietnam.  

The Veteran's service treatment records do not show treatment for a massive stroke or for a ruptured arteriovenous malformation.  Such records also do not refer to treatment for hypertension, elevated blood pressure readings, any heart problems, or any diagnoses of diabetes mellitus.  However, the Veteran's service treatment records do include references to chest pain and shortness of breath.  

A January 1977 treatment entry noted that the Veteran complained of chest pain and shortness of breath.  He also reported that he had a cough with blood-tinged sputum.  The assessment included an upper respiratory infection with chest wall pain.  A February 1979 treatment entry indicated that the Veteran complained of chest pain for one day.  The assessment was possible costochondritis.  A November 1982 treatment entry noted that the Veteran reported that he could not breathe in or out for almost fifteen seconds and that the condition had occurred three times in the previous six to seven days.  The assessment was rule out asthma.  An additional November 1992 entry, on that same day, indicated that the Veteran reported that the pain felt sharp in his front chest and on both sides in a relaxed position.  The assessment was chest pain with shortness of breath.  

On a medical history form at the time of the June 1989 separation examination, the Veteran checked that he had shortness of breath and pain and pressure in his chest.  The reviewing examiner did not refer to any cardiovascular problems.  The objective June 1989 separation examination report included notations that the Veteran's heart, vascular system, and neurological evaluation, were all normal.  There was a notation that the Veteran's urinalysis was negative for sugar.  A blood pressure reading of 118/74 was reported.  A June 1989 eye consultation report included a notation, as to the Veteran's pertinent history and physical findings, that he had a family history of diabetes and diabetes.  The diagnoses solely referred to eye disorders.  

Post-service private and VA treatment records show treatment for multiple disorders.  An October 1995 laboratory report from the Queen's Medical Center showed a glucose reading of 245 mg/dl at 6:20; a glucose reading of 230 mg/dl at 7:20; and a glucose reading of 227 mg/dl at 19:19pm.  The report further indicated that the Veteran had a glucose reading of 205 mg/dl at 4:10 on September 28, 1995, and a glucose reading of 231 mg/dl at 4:01 on September 29, 1995.

An October 1995 terminal discharge summary from the Queen's Medical Center indicated that the Veteran was found by his wife on the floor vomiting and complaining of a severe generalized headache.  It was noted that the Veteran was brought to the emergency room where his level of consciousness decreased, and a computed tomography scan of his head showed a subarachnoid hemorrhage with blood in the posterior fissure, as well as blood around the basal cisterns.  The examiner reported that the Veteran was also hypertensive on admission with a systolic blood pressure reading of 300 and a diastolic reading of 160.  It was noted that the Veteran underwent a left suboccipital craniotomy with evacuation of a hematoma and ventriculostomy.  The primary diagnosis was arteriovenous malformation, right cerebellar hemisphere, with hemorrhage in the posterior fossa.  

A December 2002 statement from L. A. Hill, M.D., reported that the Veteran was seen in the emergency department of the Kona Community Hospital in September 1995.  Dr. Hill stated that the Veteran was found to have an intracranial hemorrhage and a hypertensive crisis.  Dr. Hill stated that the Veteran also had a cardiac arrhythmia and an elevated potassium level.  

An April 2003 statement from a VA physician indicated that the Veteran's claims file was reviewed.  The physician reported that the Veteran had diabetes prior to his death.  The physician stated that the Veteran's death was from a ruptured arteriovenous malformation in the brain and that diabetes did not contribute to the Veteran's death.  The Board notes that the VA physician did not provide any rationale for his opinion that the Veteran's diabetes mellitus did not contribute to his death.  

A November 2003 statement from another VA physician noted that the Veteran's claims file was reviewed.  The physician maintained that in his opinion, the Veteran did not have diabetes mellitus.  It was noted that a laboratory report dated on "8/7/02" listed a non-fasting blood sugar reading of 170.  The physician stated that the Veteran's hepatic arterial infusional chemotherapy (HAIC) was within normal limits.  The physician stated that the Veteran had a fasting blood sugar of 98 on "11/22/02."  The Board observes that it is unclear what treatment reports the VA physician is referring to in terms of the Veteran's blood sugar readings because he died in 1995 and the physician listed readings in 2002.  The physician also did not provide any rationale for his opinion that the Veteran did not have diabetes mellitus.  

The Board finds that there is no medical opinion of record which specifically addresses whether the Veteran's massive stroke and a ruptured arteriovenous malformation that caused his death, were etiologically related to any aspect of his period of service, including Agent Orange exposure, or to any of his service-connected disabilities.  A medical opinion must be obtained on remand to decide the claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009). 

Accordingly, the case is REMANDED for the following actions:  

1.  Make arrangements for the entire claims file (i.e., the paper claims file, including any electronic files), to be reviewed by a physician for a medical opinion on the issue of service connection for the cause of the Veteran's death.  The examiner must specifically indicate if the Veteran suffered from diabetes mellitus and/or ischemic heart disease at the time of his death.  

Based on a review of historical records and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's massive stroke due to or as a consequence of a ruptured arteriovenous malformation, was related to any aspect of his periods of service, to include any presumed herbicide exposure, such as to Agent Orange.  

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's service connected disabilities, either singly or in combination, caused or contributed substantially and materially to the cause of his death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  

If the examiner finds that the Veteran suffered from diabetes mellitus and/or ischemic heart disease at the time of his death, the examiner must also opine whether it is at least as likely as not (a 50 percent or greater possibility) that those conditions, if diagnosed, either singly or in combination, caused or contributed substantially and materially to the cause of his death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  

The report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issue on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


